EXHIBIT 10.3 LESSARD PROPERTY MANAGEMENT SERVICES, INC. RESIDENTIAL PROPERTY MANAGEMENT AGREEMENT (Exhibit A to Assignment of Contract Rights and Obligations) This agreement made as of the 27th day of September, 2001, by and between Duane Bennett (hereinafter referred to as the "Owner"), and Lessard Property Management Services, IDC. (hereinafter referred to as the "Agent"). 1.APPOINTMENT AND ACCEPTANCE, Owner hereby appoints Agent as exclusiveagent for the management of the property described in Section 2 of this agreement.Agent accepts the appointment subject to the terms and conditions set forth in thisagreement. 2.DESCRIPTION OF PROJECT. The property to be managed by the Agent under thisagreement (hereinafter referred to as the "Project") is a development consisting ofbuildings and other improvementsThe Project is further described as follows: NAME: Duane Bennett OWNER' S ADDRESS: 18 Brookmont Rd. Wilbraham,
